Citation Nr: 1114884	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for hearing loss and assigned a noncomepensable evaluation, effective March 25, 2009.  

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2010 hearing transcript.  The issue is referred to the AOJ for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected bilateral hearing loss was conducted in June 2009.  At his Travel Board hearing the Veteran testified that his hearing had deteriorated since that examination.

Given the Veteran's testimony that there has been worsening, a new VA examination is required to determine the current severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is advised that it is his responsibility to report for VA examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.

The examiner should describe the functional effects of the hearing loss disability, including its impact on employment. 

2.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



